DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 7,461,765).
Regarding claim 1, French disclose a holster for an implement, comprising: a shell (30) configured to enclose at least part of an implement; and a hood lock mechanism including: a hood (20) comprising a curved rigid cover pivotally coupled to the shell at an opening of the shell, such that the hood obstructs the opening of the shell while the hood is in a locked configuration and the hood is clear of the opening of the shell while the hood is in an unlocked configuration; a hood release device (150) slideably coupled to the shell and arranged to unlock the hood when moved a first extent in a first direction and to move the hood into the unlocked configuration when moved a second extent in the first direction, the hood release device including a post (144) protruding from a surface of the hood release device, configured to engage a slot (146) in the hood while the hood is in the locked configuration, the hood release device 
Regarding claim 2, one of the hood or the actuation mechanism includes an offset pin (230), disposed offset a preselected distance from a pivot point of the hood at the shell, and the other of the hood or the actuation mechanism includes an opening (236), wherein the pin protrudes through the opening, and wherein the actuation mechanism rotates the hood via the opening operating on the pin or the pin operating on the opening while moving in the first direction or moving in a direction opposite the first direction. See Fig. 10.
Regarding claim 3, the hood rotates on an axis normal to a primary axis of the holster running from a top opening of the shell for inserting the implement, through a length of the shell, to a bottom of the shell, and wherein the hood release is slideably coupled to the shell and moves in a direction parallel to the primary axis. See Figs. 1-2.
Regarding claim 6, the hood includes a curved portion at an edge of the hood leading to the slot, the hood configured to automatically lock when moved to the locked configuration based on the curved portion at the edge of the hood. See Figs. 1-10.
Regarding claim 17, a sight cover mechanism, including a sight cover enclosure (portion of 80) hinged to the shell to cover at least a portion of the opening of the shell when the hood is in a locked configuration; and one or more linkage members pivotally coupled to the sight cover enclosure at one end of the one or more linkage members and pivotally coupled to the hood at another end of the one or more linkage members, such that the sight cover enclosure is pivoted into an open configuration when the hood is rotated into the unlocked configuration and is pivoted into a closed configuration when the hood is rotated into the locked configuration. See Fig. 1; and col. 7, ll. 54-68.
Regarding claim 18, the sight cover enclosure includes a flexible cover flap (portion of 80) coupled by one or more edges of the flap to the sight cover enclosure. See Fig. 1; and col. 7, ll. 54-68. 
Regarding claim 19, the implement comprises a handgun. See Fig. 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over French as applied above in further view of Gallagher (US 2009/0294496).
Regarding claim 7, French discloses that an ejection port system can be used, but does not disclose the ejection port system as claimed. Lowe, which is drawn to a holster, discloses an ejection port lock system (Fig. 7), including: a latch member (20) pivotally coupled to a shell at a first end of the latch member, and having a protruding portion (23) on an underside of the latch member configured to engage an opening or a recess of an implement while the latch member is in a locked configuration; a rigid connecting arm (at 32c) pivotally coupled to the latch member at a second end of the latch member; and a latch release lever (at 24c) pivotally coupled to the connecting arm at a first end of the latch release lever and having an operating surface at a second end of the latch release lever, the latch release lever pivotally coupled to the shell at a pivot point between the first end and the second end of the latch release lever, the connecting arm is arranged to move in a first direction when the latch release lever is pivoted at the pivot point by moving the operating surface in a second opposite direction, causing the connecting arm to pivot the latch member into an unlocked configuration. See Figs. 1-7. Thus, it would have been obvious before the effective filing 
Regarding claim 8, the latch member comprises a saddle-shaped rigid member that is shaped to fit over a slide of a handgun, and wherein the protruding portion is shaped to fit within an ejection port of the handgun. See Gallagher, Figs. 1-7.
Regarding claim 9, the latch member is disposed within an interior of the holster, the latch member having a pivot point (at 29) on each of two sides of the holster and arranged to pivot on an axis of rotation normal to a primary axis of the holster running from a top opening of the shell for inserting the implement, through a length of the shell, to a bottom of the shell, and parallel to an axis of rotation of the hood. See Fig. 2. 
Regarding claim 10, the protruding portion includes a ramp section at a leading edge of the protruding portion and a blocking edge at a trailing edge of the protruding portion. See Fig. 6. 
Regarding claim 13, an operating surface of the latch release lever is capable of being disposed on a same side of the shell and proximate to an operating surface of the hood release device, such that the latch release lever and the hood release device are capable of being operated by a same finger or thumb in a single fluid motion. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the lever as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.
Regarding claims 20 and 24, French as modified above sufficiently discloses the claimed invention. See above. 

Allowable Subject Matter
Claims 4, 5, 11, 12, 14-16, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEREK J BATTISTI/Primary Examiner, Art Unit 3734